Title: To Benjamin Franklin from Necker, 12 October 1778
From: Necker, Jacques
To: Franklin, Benjamin


Paris le 12. 8bre. 1778.
J’ai reçu, Monsieur, avec la Lettre que vous m’avez fait l’honneur de m’écrire le 19. de ce mois la note des Effets retenus à la Douane de Calais sur le Capitaine Pierre Colas de Boston. Comme aucun des effets n’a conservé la marque de son Origine il n’a pas été possible de les considerer comme ouvrage de France. On n’a pû d’ailleurs en permettre l’entrée parce que [le] Vaisseau qui en étoit chargé, étoit anglois, mais je viens de marquer aux fermiers Generaux de les faire remettre au Capitaine dont il s’agit en payant les Droits sur un pied moderé et je vous prie d’être persuadé que je donnerai toujours la même attention aux objets qui vous interessent. J’ai l’honneur d’être avec un très parfait attachement, Monsieur, votre très humble et très obeissant serviteur.
(Signé) Neker
M. Franklin
